DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-30 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Eli Mazour (No.59, 318) on March 9 and 10, 2020.
Claim 1.  (Currently Amended) A method of wireless communication performed by a transmitter, comprising:
identifying a set of resource elements on which to transmit a reference signal based at least in part on a numerology being used by the transmitter and at least one of a maximum system numerology or a minimum system numerology, wherein the reference signal includes a number of repetitions of a same waveform, wherein the number of repetitions is based on 2(m - 1), wherein m is equal to a number of possible system numerologies, wherein m is a natural number, wherein the maximum system numerology is a maximum numerology supported by a communication mode with which one or more of the transmitter or a receiver is operating, and wherein the minimum system numerology is a minimum numerology supported by the communication mode; and
transmitting the reference signal on the set of resource elements based at least in part on identifying the set of resource elements.
Claim 2.  (Currently Amended) The method of claim 1, wherein [[a]] an overall waveform of the reference signal is identical across the possible system numerologies.
Claim 12.   (Currently Amended) A method of wireless communication performed by a receiver, comprising:
identifying a set of resource elements from which to obtain a reference signal based at least in part on a numerology being used by the receiver and at least one of a maximum system numerology or a minimum system numerology, wherein the reference signal includes a number of repetitions of a same waveform, wherein the number of repetitions is based on 2(m - 1), wherein m is equal to a number of possible system numerologies, wherein m is a natural number, wherein the maximum system numerology is a maximum numerology supported by a communication mode with which one or more of a transmitter or the receiver is operating, and wherein the minimum system numerology is a minimum numerology supported by the communication mode; and
obtaining the reference signal from the set of resource elements based at least in part on identifying the set of resource elements.
an overall waveform of the reference signal is identical across the possible system numerologies.
Claim 23.  (Currently Amended) A transmitter for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
identify a set of resource elements on which to transmit a reference signal based at least in part on a numerology being used by the transmitter and at least one of a maximum system numerology or a minimum system numerology, wherein the reference signal includes a number of repetitions of a same waveform, wherein the number of repetitions is based on 2(m - 1), wherein m is equal to a number of possible system numerologies, wherein m is a natural number, wherein the maximum system numerology is a maximum numerology supported by a communication mode with which one or more of the transmitter or a receiver is operating, and wherein the minimum system numerology is a minimum numerology supported by the communication mode; and
transmit the reference signal on the set of resource elements based at least in part on identifying the set of resource elements.
Claim 24.   (Currently Amended) The transmitter of claim 23, wherein at least one of [[a]] an overall waveform of the reference signal or a waveform duration of a cyclic prefix of the reference signal is identical across the possible system numerologies.
Claim 27.   (Currently Amended) A receiver for wireless communication, comprising:
a memory; and

identify a set of resource elements from which to obtain a reference signal based at least in part on a numerology being used by the receiver and at least one of a maximum system numerology or a minimum system numerology, wherein the reference signal includes a number of repetitions of a same waveform, wherein the number of repetitions is based on 2(m - 1), wherein m is equal to a number of possible system numerologies, wherein m is a natural number, wherein the maximum system numerology is a maximum numerology supported by a communication mode with which one or more of a transmitter or the receiver is operating, and wherein the minimum system numerology is a minimum numerology supported by the communication mode; and
obtain the reference signal from the set of resource elements based at least in part on identifying the set of resource elements.
Claim 28.  (Currently Amended) The receiver of claim 27, wherein at least one of [[a]] an overall waveform of the reference signal or a waveform duration of a cyclic prefix of the reference signal is identical across the possible system numerologies.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 1-30 allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1 and 23, Zhang teaches a method of wireless communication performed by a transmitter and a transmitter for wireless communication, comprising:
identifying a set of resource elements on which to transmit a reference signal based at least in part on a numerology being used by the transmitter and at least one of a maximum system numerology or a minimum system numerology see [0008, 0047]; and
transmitting the reference signal on the set of resource elements based at least in part on identifying the set of resource elements see [0008].
Kuang teaches wherein the maximum system numerology is a maximum numerology supported by a communication mode with which one or more of the transmitter or a receiver is operating, and wherein the minimum system numerology is a minimum numerology supported by the communication mode see [0030, 0137].
Yi teaches wherein the reference signal includes a number of repeated waveforms, wherein the number of repeated waveforms is based on possible system numerologies see [0136, 0140].
As to claims 12 and 27, Zhang teaches a method of wireless communication performed by a receiver and a receiver for wireless communication, comprising:
identifying a set of resource elements on which to transmit a reference signal based at least in part on a numerology being used by the receiver and at least one of a maximum system numerology or a minimum system numerology see [0008, 0047]; and

Kuang teaches wherein the maximum system numerology is a maximum numerology supported by a communication mode with which one or more of a transmitter or the receiver is operating, and wherein the minimum system numerology is a minimum numerology supported by the communication mode see [0030, 0137].
Yi teaches wherein the reference signal includes a number of repeated waveforms, wherein the number of repeated waveforms is based on possible system numerologies see [0136, 0140].
Either singularly or in combination, fail to anticipate or render the limitation " wherein the number of repetitions is based on 2(m - 1), wherein m is equal to a number of possible system numerologies, wherein m is a natural number ".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415